Judgment, Supreme Court, New York County (Brenda Soloff, J., on motion to dismiss; Nicholas Figueroa, J., at jury trial and sentence), rendered April 16, 1997, convicting defendant of criminal sale of a controlled substance in the *271third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant was not entitled to a hearing on his claim, made in a motion to dismiss the indictment pursuant to CPL 190.50 (5) (c), that he received ineffective assistance of counsel at the Grand Jury stage of the proceedings. Even if credited, defendant’s claim that his original attorney failed to effectuate defendant’s alleged desire to testify before the Grand Jury would not be sufficient to establish ineffective assistance (People v Wiggins, 89 NY2d 872; People v Bundy, 186 AD2d 357, lv denied 81 NY2d 837). Concur — Sullivan, J. P., Ellerin, Williams and Tom, JJ.